978 A.2d 919 (2009)
200 N.J. 227
In the Matter of Joseph J. LOWENSTEIN, an Attorney at Law.
D-145 September Term 2008.
Supreme Court of New Jersey.
September 24, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-390, concluding that JOSEPH J. LOENSTEIN of PATERSON, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to communicate with clients);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law, and that on reinstatement to practice, he should be supervised in the practice of law;
And good cause appearing;
It is ORDERED that JOSEPH J. LOWENSTEIN is suspended from the practice of law for a period of three months, and until the further Order of the Court, effective October 23, 2009; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall submit proof of his fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that following his reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement *920 for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.